Exhibit 99.1 XL Capital Ltd XL House One Bermudiana Road P.O. Box HM 2245 Hamilton HM JX Bermuda Phone: (441) 292-8515 Fax:(441) 292-5280 Contact: David Radulski Carol A. Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL CAPITAL REPORTS FULL YEAR 2 SHAREHOLDERS OF $360.4 MILLION, OR $2.01 PER ORDINARY SHARE Fourth quarter 2007 net loss of $1.06 billion or $6.01 per ordinary share – in line with pre-announcement on January 23, 2008 Fourth Quarter and Full Year Highlights · Net income available to ordinary shareholders for the quarter and year ended December 31, 2007 excluding previously announced charges was $439.9 million and $1.86 billion, respectively · Combined ratio from P&C operations was 93.3% for the quarter and 88.8% for the year · Net investment income for the quarter increased 7.3% to $560.5 million from the prior year quarter · Return on ordinary shareholders’ equity, based on “net income excluding net realized gains and losses”1, was 4.9% for the quarter and 18.7% for the full year · Basic and diluted book value per ordinary share was $51.16 at December 31, 2007 HAMILTON, BERMUDA, February 5, 2008 XL Capital Ltd (“XL” or the “Company”) (NYSE: XL) today reported a net loss to ordinary shareholders for the quarter ended December 31, 2007 of $1.06 billion, or a net loss of $6.01 per ordinary share, compared with net income of $471.1 million, or net income of $2.62 per ordinary share, for the quarter ended December 31, 2006. “Net income excluding net realized gains and losses”1 for the fourth quarter of 2007 was $117.1 million, or $0.66 per ordinary share, compared with $510.4 million, or $2.84 per ordinary share, for the prior year quarter. 1Defined as net income available to ordinary shareholders excluding net realized gains and losses on investments, net realized and unrealized gains and losses on credit, structured financial and investment derivatives, net of tax, for the Company and its share of these items for Security Capital Assurance Ltd (“SCA”) and the Company’s other insurance company operating affiliates, herein referred to as “net income excluding net realized gains and losses”. “Net income excluding net realized gains and losses” is a non-GAAP measure.See the schedule entitled “Reconciliation” at the end of this release for a reconciliation of net income/loss excluding net realized gains and losses to net income available to ordinary shareholders. The net loss to ordinary shareholders for the quarter ended December 31, 2007 includes previously announced charges of $1.5 billion, net of tax, related to credit market conditions. (See attached table.) Excluding these charges, net income available to ordinary shareholders was $439.9 million and $1.86 billion for the quarter and year ended December 31, 2007, respectively. For the twelve months ended December 31, 2007, net income available to ordinary shareholders was $360.4 million, or $2.01 per ordinary share, compared with $1.72 billion, or $9.60 per ordinary share, for the twelve months ended December 31, 2006. “Net income excluding net realized gains and losses” for the same period was $1.75 billion, or $9.72 per ordinary share, as compared with $1.76 billion, or $9.79 per ordinary share, for the twelve months endedDecember 31, 2006. Return on ordinary shareholders' equity was 3.9% and 19.6% for twelve months ended December 31, 2007 and 2006, respectively. Return on ordinary shareholders' equity, based on net income excluding net realized gains and losses was 18.7% and 20.0% for the twelve months ended December 31, 2007 and 2006, respectively. At December 31, 2007, diluted and basic book value per ordinary share was $51.16, as compared to diluted book value of $56.29 and basic book value of $56.45 as at September 30, 2007. Commenting on the current quarter results, President, Chief Executive Officer and acting Chairman Brian M. O’Hara said: “I believe that these previously announced fourth quarter charges, while disappointing, have reduced uncertainty and increased investors’ ability to recognize the strength of XL’s diversified and global insurance and reinsurance franchise, which continues to perform very well as evidenced by our full year combined ratio of 88.8%. In addition, our investment fund and manager affiliates have had another strong performance in 2007. We remain committed to building shareholder value as we execute our strategy.” SEGMENT HIGHLIGHTS – FOURTH QUARTER 2 Insurance Underwriting profit for the quarter ended December 31, 2007 was $17.7 million compared with $63.0 million in the prior year period.Included in the current quarter’s underwriting results is net favorable prior year development of $33.5 million, as compared with $20.1 million in the prior year period. ● Gross premiums written decreased 7.4% primarily due to competitive market conditions across most lines in the current quarter and specific exposure initiatives, partially offset by favorable changes in foreign exchange rates and an increase in long-term agreements. ● Net premiums earned decreased 3.8% as a result of the earned impact of lower levels of net premiums written in previous quarters. ● The combined ratio was 98.3% compared with 94.6%for the prior year period. The loss ratio excluding the impact of net prior year development for the current and prior year quarter was 68.6% and 65.5%, respectively. Reinsurance Underwriting profit for the quarter ended December 31, 2007 was $90.4 million compared with $128.3 million for the prior year period.Included in the current quarter’s underwriting results is net favorable prior year development of $59.1 million, as compared with $82.8 million in the prior year period. ● Gross premiums written decreased by 52.4% due primarily to timing differences on certain large contracts, as well as premium adjustments in the prior year quarter.Excluding these items, gross premiums written decreased $80.1 million or 27% compared to the prior year, principally due to selective treaty cancellations and competitive market conditions. ● Net premiums earned decreased 4.3% reflecting the effects of lower net premiums written throughout the year. ● The combined ratio was 84.8% compared with 79.4% in the prior year period.The loss ratio excluding the impact of net prior year development for the current and prior year quarter was 66.5% and 63.8%, respectively. Life Operations Gross premiums written were $154.3 million compared with $207.1million in the prior year quarter.Contributing to the decrease was a $78.7 million single premium annuity contract that was included in the prior year quarter, which was partially offset by continuedgrowth in the regular premium business.The fourth quarter 2007 included a $25.4 million increase in policy and benefit reserves with respect to certain novated blocks of U.S.-based term-life mortality reinsurance business.Contribution from life operations was $4.0 million as compared with $25.6 million in the fourth quarter last year.Included in contribution for the current quarter is a foreign exchange loss of $3.9 million as compared with a foreign exchange gain of $2.5 million in the prior year quarter. Investment Operations Net investment income from P&C operations, excluding investment income from Structured Products, increased 15.0% from the prior year period to $326.8 million primarily due to higher investment yields.Net income from investment affiliates was $70.6 million in the fourth quarter of 2007 compared with $94.4 million in the fourth quarter of 2006.Net loss from investment manager affiliates was $9.8 million as compared to net income of $49.7 million for the prior year period. Total net realized losses on investments were $470.6 million, which includes $416.3 million for “other than temporary impairments” primarily related to deterioration in structured credit assets and $54.3 million from realized losses. Net unrealized losses on investments, net of tax, were $332.5 million at December 31, 2007 compared with net unrealized losses, net of tax of $452.2 million at September 30, 2007 and net unrealized gains, net of tax, of $410.5 million at December 31, 2006, respectively. The decrease in net unrealized losses of $119.7 million for the quarter was substantially due to realized losses and charges for other than temporary impairments and declining U.S. and U.K. government interest rates.This was partially offset by widening credit spreads on corporate and structured credit investments.The Company has also posted on its website Structured Credit data to provide detail on its exposures as at December 31, 2007. Other Items During the quarter, the Company repurchased 1.78 million ordinary shares at an average price of $69.81 per share.For the full year, the Company repurchased 14.98 million ordinary shares at an average price of $75.05 per share.As at December 31, 2007, there were 177.9 million ordinary shares issued and outstanding.The Company redeemed its Series B preference shares for $290.5 million, including a dividend of $0.26 per share or $3.0 million on November 19, 2007.The Company also paid a dividend on the Company’s Ordinary shares of $0.38 per share on December 28, 2007. Total operating expenses were $287.3 million for the fourth quarter 2007, a decrease from $365.5 million in the prior year quarter. The decrease is primarily due to the inclusion of $23.5 million of operating expenses of SCA in the prior year quarter, together with a decrease in both professional fees and performance-based compensation costs. Foreign exchange gains were $39.7 million compared with a loss of $14.0 million in the prior year quarter. All financial information contained in this release is unaudited and subject to revision pending the completion of the audits of XL, SCA and XL’s other affiliates. ### The Company will host a conference call to discuss its Fourth Quarter and Year End 2007 results on Wednesday, February 6, 2008 at 10:00 a.m. Eastern time. The conference call can be accessed through a listen-only dial-in number or through a live webcast.To listen to the conference call, please dial (877) 422-4657 or (706) 679-0474, Conference ID# 30099493.The webcast will be available on XL’s website located at www.xlcapital.com and will be archived on this site from approximately 1:00 p.m. Eastern time on February 6, 2008 through midnight Eastern time on March 6, 2008. A telephone replay of the conference call will be available beginning at approximately 1:00 pm. Eastern time on February 6, 2008 until midnight Eastern time on February 27, 2008 dialing (800) 642-1687 or (706) 645-9291, Conference ID #30099493.An unaudited financial supplement relating to the Company’s fourth quarter 2007 results is available on its website located at www.xlcapital.com. XL Capital Ltd, through its operating subsidiaries, is a leading provider of global insurance and reinsurance coverages to industrial, commercial and professional service firms, insurance companies and other enterprises on a worldwide basis.As of December 31, 2007, XL Capital Ltd had consolidated assets of $57.9 billion and consolidated shareholders’ equity of $10.1 billion. More information about XL Capital Ltd is available at www.xlcapital.com. This press release contains forward-looking statements. Statements that are not historical facts, including statements about XL's beliefs, plans or expectations, are forward-looking statements. These statements are based on current plans, estimates, and expectations. Actual results may differ materially from those included in such forward-looking statements and therefore you should not place undue reliance on them. A non-exclusive list of the important factors that could cause actual results to differ materially from those in such forward-looking statements includes the following: (a) greater risk of loss in connection with obligations guaranteed by certain of our insurance company operating affiliates due to recent deterioration in the credit markets stemming from the poor performance of sub-prime residential mortgage loans; (b) greater frequency or severity of claims and loss activity than XL's underwriting, reserving or investment practices anticipate based on historical experience or industry data; (c) trends in rates for property and casualty insurance and reinsurance; (d) developments, including further volatility, in the world’s credit, financial and capital markets that adversely affect the performance of XL's investments or access to such markets, including but not limited to, further market developments relating to sub-prime and residential mortgages; (e) changes in general economic conditions, including foreign currency exchange rates, inflation and other factors; and (f) the other factors set forth in XL's most recent reports on Form 10-K, Form 10-Q, and other documents on file with the Securities and Exchange Commission, as well as management's response to any of the aforementioned factors. XL undertakes no obligation to update or revise publicly any forward-looking statement, whether as a result of new information, future developments or otherwise. XL CAPITAL LTD SUMMARY CONSOLIDATED FINANCIAL DATA (U.S. dollars in thousands) Three Months Ended Twelve Months Ended Income Statement Data: December 31 December 31 (Unaudited) (Unaudited) 2007 2006 2007 2006 Revenues: (Note 1) (Note 1) Gross premiums written: - P&C operations $ 1,405,544 $ 1,659,074 $ 8,097,760 $ 8,693,431 - Life operations 154,290 207,093 743,220 686,906 - Financial operations - 133,603 156,983 405,910 Net premiums written : - P&C operations 1,139,062 1,322,643 6,297,720 6,569,712 - Life operations 141,915 196,143 698,693 646,608 - Financial operations - 119,380 130,445 401,127 Net premiums earned: - P&C operations 1,586,464 1,652,028 6,418,627 6,730,282 - Life operations 166,961 214,981 701,047 646,450 - Financial operations - 44,306 85,682 192,786 Net investment income 560,513 522,539 2,248,807 1,978,184 Net realized (losses) on investments (470,648 ) (62,963 ) (603,268 ) (116,458 ) Net realized and unrealized (losses) gains on derivative instruments (14,218 ) 22,483 (55,451 ) 101,183 Net income from investment affiliates 70,593 94,424 326,007 269,036 Fee and other income 2,632 8,646 14,271 31,732 Total revenues $ 1,902,297 $ 2,496,444 $ 9,135,722 $ 9,833,195 Expenses: Net losses and loss expenses incurred $ 983,704 $ 971,945 $ 3,841,003 $ 4,201,194 Claims and policy benefits 225,775 248,291 888,658 807,255 Acquisition costs 252,664 278,570 1,063,713 1,102,046 Operating expenses 287,315 365,489 1,144,910 1,182,939 Exchange (gains) losses (39,699 ) 13,988 (19,734 ) 89,373 Interest expense 163,401 139,386 621,905 552,275 Amortization of intangible assets 420 420 1,680 2,355 Total expenses $ 1,873,580 $ 2,018,089 $ 7,542,135 $ 7,937,437 Net income before minority interest, income tax and net income from operating affiliates $ 28,717 $ 478,355 $ 1,593,587 $ 1,895,758 Minority interest in net income of subsidiary (66 ) 14,403 23,928 25,016 Income tax 43,000 42,917 235,758 219,645 Net loss/(income) from operating affiliates 1,044,585 (60,110 ) 903,945 (111,670 ) Net (loss)/income $ (1,058,802 ) $ 481,145 $ 429,956 $ 1,762,767 Preference share dividends (2,984 ) (10,081 ) (69,514 ) (40,322 ) Net (loss)/income available to ordinary shareholders $ (1,061,786 ) $ 471,064 $ 360,442 $ 1,722,445 Note 1: Certain amounts in 2006 have been reclassified to conform with the current period presentation. XL CAPITAL LTD SUMMARY CONSOLIDATED FINANCIAL DATA (Shares in thousands, except per share amounts) Three Months Ended Twelve Months Ended Income Statement Data (continued) : December 31 December 31 (Unaudited) (Unaudited) 2007 2006 2007 2006 (Note 1) (Note 1) Weighted average number of ordinary shares and ordinary share equivalents : Basic 176,802 179,099 178,500 178,793 Diluted 177,467 179,832 179,693 179,450 Per Share Data (Note 2): Net (loss)/income available to ordinary shareholders $ (6.01 ) $ 2.62 $ 2.01 $ 9.60 Ratios
